Citation Nr: 1015070	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened and 
denied the appellant's claim for service connection for the 
cause of the Veteran's death and denied entitlement to 
eligibility for loan guaranty benefits.  The appellant 
testified before the Board in July 2008.  

In a December 2008 decision, the Board denied the appellant's 
claim for eligibility for loan guaranty benefits.  The 
appellant appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a January 2010 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Remand.  

The appellate issue of entitlement to service connection for 
the cause of the Veteran's death is the subject of a separate 
Board decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the January 2010 Joint Motion For Remand, the parties 
agreed that the Board failed to properly consider the 
applicable law regarding whether a VA medical opinion was 
necessary for the appellant's claim for service connection 
for the cause of the Veteran's death.  The parties agreed 
that vacatur and remand were necessary for an adequate 
statement of reasons or bases.  Additionally, the parties 
agreed that because eligibility for VA home loan guaranty 
benefits was wholly dependent upon the appellant's 
entitlement to service connection for the cause of the 
Veteran's death, the two issues were intertwined, and vacatur 
and remand of the loan guaranty issue was required as well.  
Therefore, the Board has no discretion and must remand this 
matter for compliance with the Court's January 2010 order 
granting the parties' Joint Motion For Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006) (duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the Joint Motion For Remand). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

After performing all necessary 
development and readjudication of the 
appellant's claim for entitlement to 
service connection for the cause of the 
Veteran's death, readjudicate the 
appellant's claim for eligibility for 
loan guaranty benefits.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



